Name: Council Regulation (EEC) No 1726/91 of 13 June 1991 fixing the guide price for soya beans for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 No L 162/ 38 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1726/91 of 13 June 1991 fixing the guide price for soya beans for the 1991 /92 marketing year common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures for soya beans (*), as last amended by Regulation (EEC) No 1724 /91 (2 ), and in particular Article 1 ( 1 ) and (3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the guide price for soya beans is fixed on an annual basis , account should be taken of the objectives of the common agricultural policy ; Whereas the guide price must be set for a standard quality; Whereas , pursuant to Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession, the Spanish prices should be aligned on the HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year, the guide price for soya beans shall be : ( a ) ECU 48,51 per 100 kilograms for Spain ; (b ) ECU 54,91 per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall relate to beans:  in bulk, of sound, genuine, and merchantable quality , and  with an impurity content of 2 % and, for beans as such , humidity and oil contents of 14% and 18% respectively . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 35 of this Official Journal ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 44. ( 4 ) OJ No C 158 , 17 . 6 . 1991 . (*) OJ No C 159 , 17. 6 . 1991 .